DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Argument
Claims 1-12 are pending. Claims 1, 2, 5 and 12 are currently amended. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections are those rejections are withdrawn. The amendments to the claims have obviated the rejections to Claim(s) 1-4, 6, 8, 9, 12 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Perach (US 4719943); Claim 3 under 35 U.S.C. 103 as being unpatentable over Perach, and further in view of McAuliffe (US 4932439) and/or Zigler (US 5345669); Claim 4 under 35 U.S.C. 103 as being unpatentable over Perach, and further in view of Meister (US 4922965); Claims 5 under 35 U.S.C. 103 as being unpatentable over Perach; Claims 10 and 11 under 35 U.S.C. 103 as being unpatentable over Perach, and further in view of Fleischer (US 8854164) and/or Holmes (US 9528626); Claim 1 (in the alternative) and claim 7 under 35 U.S.C. 103 as being unpatentable over Radaelli (US  4339082) in view of Perach; and so the rejections are withdrawn. 
Allowable Subject Matter
Claims 1-12 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “the coil form and the pole sleeve are circumferentially positioned relative to each other so that the cutout of the tubular wall of the pole sleeve opens in a radial outward direction into the slit; and  the coil form, pole sleeve, and armature are arranged relative to one another so that a fluid flow path is provided in the electromagnetic actuating device by which: in response to a shrinkage of the volume of the first chamber due to the axial movement of the armature in the forward direction, fluid in the first chamber flows radially outward from in front of the armature in the first chamber through the cutout of the tubular wall of the pole sleeve, into the slit of the tubular wall of the coil form, then rearward within the slit to a rear position of the slit, and then radially inward from the rear position of the slit into the second chamber behind the armature, the fluid thereby flowing out from the first chamber into the second chamber without passing through the armature; and in response to a shrinkage of the volume of the second chamber due to the axial movement of the armature in the rearward direction, fluid in the second chamber flows radially outward from behind the armature in the second chamber into the slit of the tubular wall of the coil form, then forward within the slit to a forward position of the slit, then radially inward from the forward position of the slit into and through the cutout of the tubular wall of the pole sleeve, and then into the first chamber in front of the armature, the fluid thereby flowing out from the second chamber into the first chamber without passing through the armature.” in combination with the other limitations set forth in the independent claim; where it is noted that neither Perach, or Radaelli/Perach teach the above claimed arrangement and it would not have been obvious to one of ordinary skill in the art to provide such a claimed arrangement without improper hindsight construction of the same.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753